Case 5:17-cv-00002-JGB-KK Document 49-8 Filed 10/11/18 Page 1 of 3 Page ID #:1946




              Exhibit H




                                                                      MCH - 000034
    Case 5:17-cv-00002-JGB-KK Document 49-8 Filed 10/11/18 Page 2 of 3 Page ID #:1947




From: Frank Adomitis [mailto:fladomitis@ethicare.net]
Sent: Saturday, July 10, 2010 11:27 AM
To: david.stern@natplan.com
Subject: What's The Problem Now?

Hey David,

Firing me has backfired given that hospital lost 1.3M in 2009 and will probably lose over a 1M this
year. Remember I budgeted that hospital would lose about $350K for 2009 but you and Hoss said that was an
“ultra conservative” estimate. It turns out I was dead on for net revenue and for payroll costs. The main
problems were that Charlie and his previously unemployed girlfriend overspent to the tune of 500K+ and
Bachman couldn’t obtain the grants he claimed he could get. So in a nut shell, you going along with Hoss and
Charlie to fire me, i.e. using me as the fall guy and allowing Charlie to hire is unemployed girlfriend, cost the
hospital at least $1M. I would have never put together a budget that I didn’t think I could meet.

Just to put things in perspective how bad the hospital has been run, the hospital by my calculation has lost over
$7,000K over the last several years and is now in debt over $9000K. If there is another budget crisis, there is a
fair chance you will need to declare bankruptcy. These results by my estimate are completely expected given
                                                        1
                                                                                                MCH - 000035
    Case 5:17-cv-00002-JGB-KK Document 49-8 Filed 10/11/18 Page 3 of 3 Page ID #:1948
what I observed. By the way, if you had hired the red hair lady, who was the best candidate for the CEO
position and not went along in firing me, the hospital would be in the black by now.

Here are some things you should do now. First, stop spending money on advertising and fire Bachman. Over
the last five years the hospital has spent in the neighborhood of $650K in advertising. A simple ad in the phone
book will do. Patients come from doctor referrals. Backman is deadweight and simply goes to meetings. The
hospital cannot afford him and his secretary. You could outsource the grant writings he does. The savings is
about $200K. Next, outsource the HR department. Atwood to fill her time goes to meetings, summarizes the
employee opinion cards and prepares an overtime report. None of this is needed. By the way, Hoss thought the
only problems with the hospital were that there was too much overtime and I wouldn't fire the people
he disliked, i.e. the reason why Atwood prepared the overtime report and he wanted me to fire Pam
Kupsak. When I showed him he was wrong about overtime, he got mad and simply ignored the facts. By the
way Pam is now the PFS director at St. Bernardine and is excellent. Next outsource the IT department and have
Yvonne do the accounting. These should save about $200K. Beyond this, you really should fire Charlie and
Yvonne. The results of the first two years are horrible. If it wasn't enough to fix the accounting department, the
accounts payable department, the statistics, the admitting department, and the PFS department and to collect a
record amount of cash in a little more than a year given the complete mess these areas were in, then these results
should easily result in those two being let go. Lastly, all the board should step down. Based on what I saw,
there is nothing to suggest this current group can do the job.

Very truly Yours


Frank Adomitis.

All the above is my opinion.




                                                        2
                                                                                               MCH - 000036
